     Case: 1:17-md-02804 Doc #: 3012 Filed: 12/18/19 1 of 4. PageID #: 444130




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION
 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION                                       Case No. 1:17-MD-2804

 APPLIES TO ALL CASES                                    Hon. Dan. A. Polster



     NOTICE OF FILING UNREDACTED AND/OR LESS REDACTED EXHIBITS
        ATTACHED TO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
    ADJUDICATION OF THEIR EQUITABLE CLAIMS FOR ABATEMENT OF AN
                      ABSOLUTE PUBLIC NUISANCE

       Plaintiffs hereby provide notice of, and file into the public record, the attached unredacted

and/or less redacted exhibits.    Pursuant to the Order Regarding Redacting and Sealing of

Documents (Doc. No. 2909), various confidentiality rulings, meet and confers between Plaintiffs,

Defendants and third parties, and/or the resulting withdrawal of confidentiality designations, the

attached previously redacted materials are hereby publicly filed as unredacted or less redacted. In

the interest of clarity and completeness, Plaintiffs hereby re-refile the related brief (even though

not previously redacted) and less redacted or unredacted exhibits attached hereto. Finally, for

tracking and/or cross-referencing purposes, the below chart lists the original filing events related

to the documents that are being re-filed, their prior ECF numbers, and the prior and present state

of redactions.


 Document Title                                    Ex.      Prior Public   Prior      Current
                                                   #        ECF No.        Redactions Redactions
 Plaintiffs’ Motion for Partial Summary                     1890           No           None
 Adjudication of their Equitable Claims for
 Abatement of an Absolute Public Nuisance
 Prescription Drug Diversion Fundamentals.         39       1934-38        Yes          None now
 ABDCMDL00153373
   Case: 1:17-md-02804 Doc #: 3012 Filed: 12/18/19 2 of 4. PageID #: 444131




Controlled Substance Monitoring - Discount     46    2841-2        Yes   Fewer
Drug Mart PowerPoint Presentation                    (previously
                                                     US at 1934-
MCKMDL00448596
                                                     45)
Nate Hartle’s July 31, 2018 deposition         66    1934-65       Yes   None now
(excerpt)
Nate Hartle’s August 1, 2018 deposition        67    1934-66       Yes   None now
(excerpt)
Gary Boggs’ January 17, 2019 deposition        68    1934-67       Yes   None now
(excerpt)
Jennifer Norris’ deposition (excerpt)          69    1934-68       Yes   None now
Shawn Abreu’s deposition (excerpt)             71    1934-70       Yes   None now
Jeff Peacock’s deposition (excerpt)            72    1934-71       Yes   None now
Susan Hiland’s 30(b)(6) deposition (excerpt)   73    1934-72       Yes   None now
Jeff Abernathy’s deposition (excerpt)          74    1934-73       Yes   None now
Miranda Johnson’s deposition (excerpt)         75    1934-74       Yes   None now
Jolynn Coleman’s deposition (excerpt)          76    1934-75       Yes   None now
Ramona Sullins’s deposition (excerpt)          77    1934-76       Yes   None now
George Chapman’s deposition (excerpt)          78    1934-77       Yes   None now
Roxanne Reed’s deposition (excerpt)            79    1934-78       Yes   None now
Debbie Hodges’ deposition (excerpt)            80    1934-79       Yes   None now
Eileen Spaulding’s deposition (full)           92    1934-91       Yes   Fewer
Paul Campanelli’s deposition (excerpt)         100   1934-99       Yes   None now
Edward Bratton’s fact deposition (excerpt)     109   1934-108      Yes   None now
Rex Swords deposition (full)                   110   1934-109      Yes   None now
Christopher Dymon’s fact deposition            112   1934-111      Yes   None now
(excerpt)
Eric Stahmann’s fact deposition (excerpt)      116   1934-115      Yes   None now
    Case: 1:17-md-02804 Doc #: 3012 Filed: 12/18/19 3 of 4. PageID #: 444132




Dated:      December 18, 2019

                                           Respectfully submitted,

                                           /s/   Anthony D. Irpino
                                           Anthony D. Irpino (LA Bar# 24727)
                                           Pearl A. Robertson
                                           IRPINO LAW FIRM
                                           2216 Magazine Street
                                           New Orleans, LA 70130
                                           (504) 525-1500
                                           (504) 525-1501 (Fax)
                                           airpino@irpinolaw.com
                                           probertson@irpinolaw.com
                                           Plaintiffs’ Counsel

                                           Paul T. Farrell, Jr., Esq.
                                           GREENE KETCHUM, LLP
                                           419 Eleventh Street
                                           Huntington, WV 25701
                                           (304) 525-9115
                                           (800) 479-0053
                                           (304) 529-3284 (Fax)
                                           paul@greeneketchum.com
                                           Plaintiffs’ Co-Lead Counsel

                                           Paul J. Hanly, Jr.
                                           SIMMONS HANLY CONROY
                                           112 Madison Avenue, 7th Floor
                                           New York, NY 10016
                                           (212) 784-6400
                                           (212) 213-5949 (Fax)
                                           phanly@simmonsfirm.com
                                           Plaintiffs’ Co-Lead Counsel

                                           Joseph F. Rice
                                           MOTLEY RICE
                                           28 Bridgeside Blvd.
                                           Mt. Pleasant, SC 29464
                                           (843) 216-9000
                                           (843) 216-9290 (Fax)
                                           jrice@motleyrice.com
                                           Plaintiffs’ Co-Lead Counsel

                                           Peter H. Weinberger (0022076)
                                           SPANGENBERG SHIBLEY & LIBER
    Case: 1:17-md-02804 Doc #: 3012 Filed: 12/18/19 4 of 4. PageID #: 444133




                                                 1001 Lakeside Avenue East, Suite 1700
                                                 Cleveland, OH 44114
                                                 (216) 696-3232
                                                 (216) 696-3924 (Fax)
                                                 pweinberger@spanglaw.com
                                                 Plaintiffs’ Co-Liaison Counsel


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of December, 2019, I have electronically filed

the foregoing with the Clerk of Court using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court’s CM/ECF System.


                                                 /s/  Anthony D. Irpino
                                                 Anthony D. Irpino
